Citation Nr: 0109380	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-07 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability with radiculopathy.  

2.  Entitlement to a higher rating for a low back disorder, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.  This claim comes to the Board of Veterans' 
Appeals (Board) from a June 1999 RO decision which granted 
service connection and a 10 percent rating for a low back 
disorder, effective from October 1993.  This case also comes 
to the Board from an October 1999 RO decision which denied 
service connection for a cervical spine disability with 
radiculopathy.  

In July 2000 and August 2000, the Board received additional 
evidence in support of the veteran's claims (i.e., a March 
2000 application for license plates and parking permits for 
people with severe disabilities and a June 2000 medical 
record from Dr. Connolly).  These records were accompanied by 
appropriate waivers of initial RO review of the evidence.  
38 C.F.R. § 20.1304.

The Board notes that the service connection issue will be the 
subject of the remand which follows the decision below.  


FINDING OF FACT

The veteran's service-connected low back disorder is 
productive of moderate limitation of motion of the lumbar 
spine, and not more than moderate intervertebral disc 
syndrome and moderate lumbosacral strain.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent for a low back 
disorder have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 5295 
(2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1967 to February 1970, including combat service in the 
infantry in Vietnam.  His service medical records show no 
treatment or diagnosis of a back disorder.  On a medical 
history report (for enlistment purposes) dated in January 
1967, he indicated that he did not have a history of 
recurrent back pain.  On a medical history report (for 
separation purposes) dated in January 1970, he indicated he 
had a history of back trouble.  The veteran was released from 
active service in February 1970.  

On a May 1972 VA examination, the veteran complained of 
continuing lower back aches.  X-rays of the lumbosacral spine 
revealed sacralization of the last lumbar vertebra; 
otherwise, the study was unremarkable.  The diagnosis was 
lumbosacral strain based on history.  

In an August 1972 decision, the RO denied service connection 
for a back disorder.  

Medical records from Sol Cea-Perez, M.D., show that in June 
1993 the veteran complained in part of back aches, 
particularly at night.  An examination revealed tenderness 
from L3 to S1 with muscle spasm.  The doctor prescribed 
Naprosyn and ordered X-rays of the lumbar spine.  X-rays of 
the lumbosacral spine dated in June 1993 from the Northern 
Radiology Associates revealed a moderate to severe degree of 
degenerative disc disease at L5-S1 and a moderate degree of 
osteoarthritis in the posterior facet joint of L5-S1.  An MRI 
of the lumbar spine dated in June 1993 from the Magnetic 
Imaging Center revealed degenerative disc disease at L4-5 and 
severe degenerative disc disease at L5-S1 associated with 
some foraminal narrowing, particularly on the left.  In July 
1993, Dr. Cea-Perez notified the veteran's wife of the 
results of the veteran's June 1993 MRI and recommended he 
continue to take his pain medication (Naprosyn).  Later in 
July 1993, the veteran complained that he was not responsive 
to the pain medication.   

In October 1993, the RO received the veteran's application to 
reopen his claim for service connection for a back disorder.  

A November 1993 medical record from Dr. Cea-Perez shows the 
veteran continued to complain of back problems.  He reported 
that his medication was not effective and that he did not 
sleep well at night.  An examination revealed mild 
paresthesia in the right leg (it was also reported that he 
had a numb feeling after a day's work).  The veteran was 
referred for an orthopedic consultation.  

In a December 1993 medical record and letter, Richard 
Withington, M.D., an orthopedist, stated he saw the veteran 
with a complaint of lower back pain.  He also noted the 
veteran's report of numbness in the lateral portion of his 
left leg.  An examination revealed that deep tendon reflexes 
were active and equal in the lower extremities.  There was no 
motor or sensory deficit noted.  The hamstring muscles were 
"snug" at about 35 degrees.  The veteran could walk on his 
tip toes and heels, and he could squat.  X-rays of the lumbar 
spine revealed mild facet sclerosis at L5 and S1 and moderate 
narrowing of the L5 and S1 intervertebral disc space.  The 
doctor also reviewed a previous MRI of the lumbar spine 
furnished by the veteran.  He stated that he did not 
recognize a definite disc herniation from the MRI but noted 
that there were changes in the marrow signal on both sides of 
the disc space at L5 and S1, which was indicative of 
osteoarthritis and not an infection (he said a radiologist 
agreed with him).  The impression was mechanical back pain.  
The doctor advised the veteran to continue working and 
recommended some physical therapy for treatment of the back.  

Medical records from Watertown Physical Therapy dated from 
December 1993 to February 1994 show the veteran received 
therapy for mechanical low back pain.  

In a February 1994 medical record, Dr. Withington stated the 
veteran was reevaluated and that his lower back was still a 
little uncomfortable.  He advised the veteran to continue 
with his exercises at home (it was noted that therapy 
instructions seemed to have been helpful) and cleared the 
veteran to continue working.  The doctor stated the veteran 
thereafter would be seen on an as-needed basis.  

In a February 1994 letter, Dr. Cea-Perez stated that at his 
last visit in November 1993 the veteran still had moderate 
pain and a limping gait.  The doctor noted the veteran was 
undergoing physiotherapy.  

A November 1994 medical record from Dr. Cea-Perez shows the 
veteran complained of low back pain.  An examination of the 
lumbosacral spine revealed mild spasm; otherwise, it was 
unremarkable.  The doctor prescribed a trial of medication.  

In a January 1995 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a back disorder.  The veteran 
appealed the decision.  

At a May 1996 RO hearing on the issue of whether there was 
new and material evidence to reopen a claim for service 
connection for a back disorder, the veteran testified that he 
injured his back during combat operations in Vietnam.  He 
said he was now a carpenter and that after retiling a kitchen 
floor the previous week his back ached; that when his back 
ached, it took two to three days to stabilize it; that he did 
not sleep well at night due to back pain; and that he had 
back spasms maybe once or twice.  

In an April 1997 statement, the veteran asserted that he 
continued to have back problems including pain.  

In a July 1997 statement, the veteran's squad leader in 
Vietnam described the veteran's back problems during service.

VA outpatient records dated from May 1997 to September 1997 
show the veteran was treated in part for low back problems.  
In May 1997, he complained that the medication for his low 
back pain made him sick.  In September 1997, his chief 
complaint was ongoing low back pain.  He reported he was a 
carpenter by trade which aggravated his back constantly.  The 
pertinent assessment was low back pain, stable.  

In an April 1998 decision, the Board determined that new and 
material evidence had been submitted to reopen a claim for 
service connection for a back disorder, and remanded the case 
to the RO for further development on the reopened claim.  

In a June 1998 statement, the veteran asserted that a doctor 
at the VA outpatient clinic prescribed different pain 
medications for his back and that none of them were 
effective.  

On an April 1999 VA examination, the veteran complained of 
back pain most of the time that was worse at night.  He 
reported he was able to maintain posture such as sitting, 
standing, or driving for more than a half hour to one hour at 
a time prior to band-like discomfort occurring in his lower 
back and an occasional radiation of discomfort into his right 
thigh.  He reported he had an earlier onset of such symptoms 
if he had to bend over, such as working on a roof.  The 
examiner stated the pain never appeared to be described as 
going below the right knee.  He noted the veteran was 
currently working as a carpenter.  On examination, the 
veteran had a normal gait and was able to toe walk, heel 
walk, and tandem gait without any difficulties.  He had a 
decreased lumbosacral lordotic curve.  Range of motion 
studies of the lumbosacral spine showed flexion was limited 
to 70 degrees secondary to pain inhibition, extension was 
normal, right and lateral bending was normal, and rotation 
was limited secondary to discomfort in the lower back.  A 
neurologic examination was intact.  Deep tendon reflexes were 
2+ bilaterally at the patella and ankle.  Light touch sensory 
examination appeared to be intact.  Motor examination for 
bilateral hip flexors/extensors, bilateral quadriceps, 
hamstring, dorsiflexion, plantar flexion, and extensor 
hallucis longus were all 5/5.  A straight leg raising test 
was negative bilaterally.  X-rays of the lumbosacral spine 
revealed anterior bony spurring of L4 and L5, degeneration of 
the disc material at the L5-S1 level, and disc space 
narrowing at the L5-S1 level; the remainder of the study was 
unremarkable.  It was noted the veteran claimed he injured 
his back in Vietnam, and the examiner opined that it was at 
least as likely as not that the veteran's back condition was 
related to service injury.  The examiner commented that any 
weakness, fatigue, or incoordination was noted in the 
examination, and that with flare-ups the veteran may have 
decreased range of motion but that such was not quantifiable 
without examining him at that time.  

A May 1999 medical report from Paul Curtis, M.D., indicates 
that the veteran was seen for a complaint of low back pain.  
The veteran reported that for the last six to eight months he 
had increased constant aching in his low back (as well as 
neck and left elbow pain).  He reported that he worked as a 
carpenter, that it was increasingly difficult for him to 
continue working, and that he had to change positions 
frequently.  He stated his pain was aggravated by lifting, 
bending, sitting, standing, lying, straining, when he was 
still, moving, and turning (he said nothing seemed to make 
him any better).  He noted no change in his condition 
throughout the day.  He denied any loss of control of bowels 
or bladder.  He stated his symptoms interfered with 
recreational activities and sleep.  An examination revealed 
fair sitting and standing posture.  There was no significant 
tenderness to palpation of the low back.  A left rib hump, 
suggesting a dorsal rotatory scoliosis, was noted.  Range of 
motion of the lumbar spine was flexion to 60 degrees, 
extension to 10 degrees, and right and lateral bending to 20 
degrees.  He walked on his heels and toes without evidence of 
neurologic deficit.  Quadriceps strength was good 
bilaterally.  Right ankle jerk was slightly decreased, and 
knee jerks were satisfactory.  Calf circumference measured 16 
inches on the right and 16 1/4 inches on the left.  Thigh 
circumference measured 17 3/8 inches on the right and 17 1/4 
inches on the left.  Patrick's test on the right produced 
right buttock pain and on the left it was negative.  Straight 
leg raising produced buttock and posterior thigh pain at 30 
degrees bilaterally.  Extensor hallucis longus strength was 
good on the right and left.  There was no evidence of motor 
or sensory deficit in the lower extremities.  The pertinent 
impressions were low back pain, bilateral buttock pain, rule 
out lumbar disc herniation with radiculopathy, and evidence 
of a slightly diminished right ankle jerk reflex suggesting 
questionable S1.  

In a June 1999 decision, the RO granted service connection 
and a 10 percent rating for a low back disorder, effective 
from October 1993.  The veteran appealed the rating assigned 
the low back disorder.  

In a June 1999 statement, the veteran's representative 
indicated the veteran's disagreement with the RO decision, 
claiming that the medical evidence showed the veteran 
suffered a degenerative disc disease at the severe level and 
that he should be evaluated at a higher rating under the 
diagnostic code for intervertebral disc disease.  

Private medical records show that in June 1999 the veteran 
returned to Dr. Curtis for a follow-up visit in regard to a 
knee disability.  The doctor noted that the veteran also 
continued to have problems with his back and that he needed 
to "restart his program" once the knee problem had 
resolved.  In May 1999 and October 1999, the veteran attended 
physical therapy at the C.A.N.I. Spine Center for his back 
disorder.  In late October 1999, he was seen again by Dr. 
Curtis with complaints of continuing low back (and neck) 
pain.  The doctor noted that the veteran was attending 
physical therapy twice a week and had shown some improvement 
but was not completely symptom free.  He noted the veteran's 
report of aggravation while at work.  He stated the veteran 
was not taking any non-steroidal anti-inflammatory 
medication.  He advised the veteran to continue with his 
exercises and to report any acute exacerbations.  

In a February 2000 substantive appeal, the veteran's 
representative reiterated on behalf of the veteran that his 
low back disorder should be rated at the severe level under 
the diagnostic code for intervertebral disc disease.  

On a March 2000 application for license plates and parking 
permits for people with severe disabilities, Dr. Cea-Perez 
certified that the veteran was permanently disabled and 
severely limited in the ability to walk due to anterior 
cruciate ligament instability of a knee and chronic back pain 
with left radiculopathy.  

In a June 2000 medical record, Patrick Connolly, M.D., 
indicated that he saw the veteran for a follow-up visit and 
reviewed the results of a May 2000 MRI of the lumbar spine, 
which revealed hard osteophyte formation off to the left 
foraminal and an extra foraminal zone at the L5-S1 space.  
The doctor noted that, according to the MRI report, the 
findings seemed to have worsened as compared to old films 
(such old films were not identified).  Cervical spine 
abnormalities were also discussed.  The doctor stated that 
the veteran had been able to continue working as a carpenter 
despite the discomfort and changes in his lower back (and 
neck) and that he had encouraged him to continue doing so as 
long as he could manage the pain and discomfort.  

II.  Analysis

The veteran claims that a rating in excess of 10 percent is 
warranted for his service-connected low back disorder.  The 
claims file shows that through correspondence and discussions 
in the rating decision, statement of the case, and 
supplemental statement of the case, the RO has notified him 
of the evidence needed to substantiate his claim.  
Additionally, the RO has obtained private and VA treatment 
records (as requested by the veteran), afforded the veteran 
the opportunity for a personal hearing (which he declined), 
and provided him with a comprehensive VA examination.  
Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's low back disorder includes arthritis, and 
arthritis is rated on the basis of limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Limitation 
of motion of the lumbar spine is rated 10 percent when 
slight, 20 percent when moderate, and 40 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Intervertebral disc syndrome is rated 10 percent when mild.  
It is rated 20 percent when moderate, with recurring attacks.  
It is rated 40 percent when severe, with recurring attacks 
and intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293.

Lumbosacral strain is rated 10 percent when there is 
characteristic pain on motion  It is rated 20 percent when 
there is muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in the standing 
position.  It is rated 40 percent when severe, with listing 
of whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

The veteran claims that a rating higher than 10 percent is 
warranted for his service-connected low back disorder.  A 
review of the medical evidence shows that the veteran sought 
medical treatment for low back pain from Dr. Cea-Perez in 
June 1993.  She noted tenderness and muscle spasm.  X-rays of 
the lumbosacral spine in June 1993 revealed a moderate to 
severe degree of degenerative disc disease at L5-S1 and a 
moderate degree of osteoarthritis in the posterior facet 
joint of L5-S1.  An MRI of the lumbar spine in June 1993 
revealed degenerative disc disease at L4-5 and severe 
degenerative disc disease at L5-S1 associated with some 
foraminal narrowing, particularly on the left.  In November 
1993, the veteran continued to complain of back pain, and 
mild paresthesia in the right leg was noted.  Dr. Withington 
in December 1993 did not note any motor or sensory deficits, 
but he did state that X-rays of the lumbar spine revealed 
mild facet sclerosis at L5 and S1 and moderate narrowing of 
the L5 and S1 intervertebral disc space.  He advised the 
veteran to undergo physical therapy and to continue working 
at his carpenter job.  In November 1994, Dr. Cea-Perez noted 
mild spasm of the low back muscles.  At his 1996 hearing the 
veteran stated that his low back ached after working and at 
night.  VA records in 1997 show he had ongoing low back pain 
which was aggravated by his job as a carpenter.  In a 1998 
statement, he claimed the pain medications prescribed by the 
VA were not effective.  

On an April 1999 VA examination, the range of motion of his 
lumbar spine was slightly limited, and a neurologic 
examination was intact.  Motor and sensory examinations also 
appeared intact.  However, the examiner commented that with 
flare-ups the veteran may have decreased range of motion.  A 
May 1999 examination by Dr. Curtis revealed the veteran had 
increasing difficulty in working due to low back problems.  
The range of motion of his lumbar spine was moderately 
limited.  Also, a straight leg raising test was positive at 
30 degrees bilaterally, and there was a slightly reduced 
ankle jerk.  Later in 1999, the veteran underwent additional 
physical therapy for his low back due to continuing pain.  
The veteran asserted his condition was aggravated while at 
work.  Dr. Cea-Perez in March 2000 indicated the veteran was 
severely limited in the ability to walk due to chronic back 
pain (but also due to a knee disability).  Dr. Connolly in 
June 2000 noted the veteran's MRI findings appeared to have 
worsened, and he encouraged the veteran to continue to work 
as long as he could manage the pain and discomfort from the 
low back disorder (and from a cervical spine problem).  

After considering all the evidence, the Board finds that the 
veteran's service-connected low back disorder warrants a 
higher rating of 20 percent.  Some of the medical reports 
indicate only slight limitation of motion of the lumbar 
spine, although some reports suggest moderate limitation of 
motion.  Considering the effects of pain on motion of the low 
back, during use or flare-ups, it may reasonably be concluded 
that there is moderate limitation of motion, warranting a 20 
percent rating under Code 5292.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995).  Severe 
limitation of motion, as required for an even higher rating 
is not shown.  With regard to intervertebral disc syndrome of 
the low back, some medical records suggest radiculopathy, 
although most of the medical records show minimal abnormal 
signs of disc disease.  There is no more than moderate (20 
percent) intervertebral disc syndrome of the low back under 
the criteria of Code 5293, even when associated pain and 
limitation of motion are considered (see VAOPGCPREC 36-97); 
severe intervertebral disc syndrome of the low back, as 
required for an even higher rating is not shown.  As to 
lumbosacral strain, muscle spasm of the low back has been 
noted in some of the medical records, and there is limitation 
of motion, although no unilateral loss of lateral spine 
motion in the standing position.  The veteran's low back 
condition, if rated as lumbosacral strain under Code 5295, is 
no more than 20 percent disabling; severe lumbosacral strain, 
as required for an even higher rating, is not shown.

In sum, the Board grants a higher initial rating of 20 
percent for the veteran's low back disorder.  Moreover, the 
Board finds that the low back disorder has been 20 percent 
disabling since the effective date of service connection, and 
"staged ratings" (different percentage ratings for different 
periods of time, since the effective date of service 
connection, based on the facts found) are not warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
applied the benefit-of-the-doubt rule in making its decision.  
38 U.S.C.A. § 5107(b).  


ORDER

A higher rating to 20 percent for a low back disorder is 
granted.  


REMAND

As for the remaining issue of service connection for a 
cervical spine disability with radiculopathy, the Board finds 
that additional development is warranted.  

In its October 1999 decision, the RO denied the claim for 
service connection for a cervical spine disability with 
radiculopathy on the basis that it was not well grounded.  
However, during the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
among other things eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  Id.  
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  




Accordingly, this issue is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for service connection 
for a cervical spine disability with 
radiculopathy.  

2.  Thereafter, the RO should review the 
claim for service connection for a 
cervical spine disability with 
radiculopathy.  If the claim remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 



